UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6769



DONALD LLOYD,

                                             Plaintiff - Appellant,

          versus

D. SMITH-HARRIS, Corporal; ANGELA PICKNEY
RUIZ, Hearing Officer; JOHN I. NICHOLS,
Inmates' Representative; EDSELL T. TAYLOR,
Warden of MacDougall Correctional Institution
and the Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Falcon B. Hawkins, Chief District
Judge. (CA-95-3255-6-1AK)


Submitted:   July 23, 1996                 Decided:   August 6, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Lloyd, Appellant Pro Se. Henry Dargan McMaster, TOMKINS &
MCMASTER, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Lloyd v. Smith-
Harris, No. CA-95-3255-6-1AK (D.S.C. Apr. 18, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2